DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, Figure 1, in the reply filed on 11/10/2021 is acknowledged. Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the following limitations: “wherein the first control unit generates a drive signal for the first pump and a drive signal for the second pump, the first pump and the second pump repeating a start of operation and a stop of operation in accordance with a drive control cycle, the second control unit generates a control signal to start a control to close the valve at start timing of one cycle of the drive control cycle and to start a control to open the valve at time of stopping the first pump and the second pump, and time from the start timing of one cycle of the drive control cycle to time at which, of the first pump and the second pump, an upstream side pump with respect to a flow of the fluid reaches a normal operation drive voltage is longer than time from the start timing to time at which, of the first pump and the second pump, a downstream side pump with respect to the flow of the fluid reaches a normal operation drive voltage.” This limitation renders claims 1-19 indefinite because it places method steps into 
	Furthermore, claim 1 recites, “time from the start timing of one cycle of the drive control cycle to time at which, of the first pump and the second pump, an upstream side pump with respect to a flow of the fluid reaches a normal operation drive voltage is longer than time from the start timing to time at which, of the first pump and the second pump, a downstream side pump with respect to the flow of the fluid reaches a normal operation drive voltage” in lines 30-37. This claim limitation is indefinite because it is generally unclear what is being claimed; this is primarily due to a lack of proper grammar and/or punctuation. Therefore, claim 1 is indefinite. 

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Lee, Kamitani, Takahashi, and Ooumi references are the closest prior art. They each disclose multiple voltage controlled pumps in series; however, they do not specifically disclose the claimed voltage timing details, and/or the controlled valve arrangement which vents to the outside.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746